Interim Decision #1690

IAA rraw

OP IZAPBSICA

In Visa Petition Proceedings
A-14744930

Decided by Regional Coninaissioner December 80,1966
(a)
(6), Immigration and Nationality Act, as amended by P.L. 89-226, as a
general (live-in) maid, to assist petitioner's ailing wife in the performance of
household duties, is denied for failure to establish that he actually desires
and intends to so employ beneficiary since the only previous domestic help
engaged by him has been on a once-a-month basis, despite his wife's illness;
it has not been established that the situation, nature, or volume of work to be
performed have substantially changed to now require an individual in such
capacity; farther, petitioner states that beneficiary will go to school during the
day and will assist his wife when not attending classes which is not in accord
with the position specification of full-time domestic set forth in the Department
of Labor certification.

Visa petition to accord beneficiary preference classification under section 202

This matter is before the Regional Commissioner on. appeal from the
denial of the visa petition to accord the beneficiary preference classification under section 203(a) (6) of the Immigration and Nationality
Act, as amended.
The petitioner seeks the services of a general maid to clean house,
cook and do some ironing. Form ES 575B, "Job Offer for Alien
Employment", which has been submitted in this case contains the required certification of the Department of Labor as to the unavailability
of workers in the United States to perform such labor. It is further
reflected therein that the job does not call for any special education,
training or experience; that the alien will assist the petitioner's wife,
who has been ill, in the performance of household duties; that the rate
of pay for the position is $45 per forty-hour week, plus room and
board; that she would work daily from 8:00 a.m. to 6:00 p.m.
The beneficiary is an unmarried Polish citizen, born October 29,
1948 at Niwbiessczany, Poland. The petition shows her occupation as
"student and domestic" and states that "she is a young girl who will
attend school and do housework". Form ES-575A, "Statement of Qualifications of Alien", ieflecte that the beneficiary has attended school
-

54

Interim Decision #1690
through the eighth grade and has assisted her mother with household
duties.
The petitioner was interviewed at the Boston Office of this Service
at which time he stated that he and his wife occupy an eight-room
apartment in the six-family house which he owns • that he earns approximately $10,000 a year, such income being derived from house
rentals and from operation of his secondhand furniture store; that the
beneficiary (who is his niece) will go to school days, primarily to learn
English, and will assist with the housework; that he and his wife have
not previously employed a live-in domestic but have hired a person
once a month to help with the cleaning. It has been further asserted
on appeal that the petitioner's spouse is sixty -three years old and has
not been well since she had a gall bladder operation about three years
ago; that, in addition, she has three ruptures and can hardly walk;
that she will need constant help for the rest of her life.
The entire record in this case has been very carefully considered in
the light of the representations made on appeal. It is noted that the
only domestic help which the petitioner has engaged heretofore has
been on a once-a-month basis despite his wife's illness. It has not been
substantiated that the situation has changed to the extent that the
services of a sleep-in maid are now required, or that the nature and
volume of the work to be performed justifies the employment of an
individual in such capacity. We further find that the labor certification submitted in this matter reflects that the position calls for a fulltime domestic worker during daylight hours: The petitioner has
advised on interview, however, that the beneficiary will go to school
during the day and will assisthis wife with household duties when she
is not attending classes.
In view of the foregoing, we do not find it has been satisfactorily
established that the petitioner' actually desires and intends to engage
his niece as a general maid and that such employment will be in accordance with the conditions set forth in the Department of Labor certification. The decision of the District Director, therefore, will be affirmed.
It is ordered that the denial of the visa petition be and same is hereby
affirmed.

55

